Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  7/14/22 has been entered.
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sam J. Barkley on 8/2/22.
Examiner’s Amendment to Claims: 
Cancel claims 2-12 and 19-20.
Delete claim 1 and substitute therfor:
 ---- 1. A non-naturally occurring Pseudomonas sp. comprising an endogenous genetic deletion that eliminates the expression of a pyruvate kinase encoded by pykF as well as genetic deletions of gcd and hexR genes,  wherein the microorganism is capable of producing 3-deoxy-D-arabino-heptulosonate-7- phosphate and muconic acid; and wherein the muconic acid production is greater than that in the naturally occurring Pseudomonas sp. ---.
In claim 14, line 1, after “microorganism of claim”, delete “13” and substitute therfor --- 1 ---.
In claim 16, line 3, after “depolymerization product,”, delete “or” and substitute therefor --- and ---.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14-18 are directed to a non-naturally occurring Pseudomonas sp. comprising an endogenous genetic deletion that eliminates the expression of a pyruvate kinase encoded by pykF as well as genetic deletions of gcd and hexR genes,  wherein the microorganism is capable of producing 3-deoxy-D-arabino-heptulosonate-7- phosphate and muconic acid; and wherein the muconic acid production is greater than that in the naturally occurring Pseudomonas sp.
Claimed non-naturally occurring Pseudomonas sp. is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said non-naturally occurring Pseudomonas sp. is also non-obvious.
Claims 1 and 14-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651